        Case 1:18-cv-11072-GHW-RWL Document 281 Filed 02/22/20 Page 1 of 6




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION



In re:                                          )
                                                )          Chapter 7
Ayr Logistics Limited Inc.,                     )
                                                )          Case No. 14-34940-bjh-7

_______________
                               Debtor,          )
                                                )
                                                )
Jeffrey H. Mims, Chapter 7 Trustee for          )
Ayr Logistics Limited Inc., represented         )
by                                              )
Zahari Tomov, Attorney at law, as a             )
special counsel pursuant to 11                  )
U.S.C.§327(E)                                   )
                                                )
                                                )
                                                )
                                                )
                                                )
----------�--- >

            DECLARATION OF JEFFREY L. MCCLANAHAN IN
  SUPPORT OF THE TRUSTEE'S INVESTIGATION OF THE TRANSFER OF THE
  MONEY TO THE BANK ACCOUNT OF ALL SEAS MANAGAMENT IN BANK OF
                   VALETA, REPUBLIC OF MALTA


         I, Jeffrey L. McClanahan, declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury

that:

         I.     I am over twenty-one (21) years of age, of sound mind, and capable of making

this Declaration. All of the facts and statements contained herein are within my personal

knowledge and are, in all things, true and correct.

         2.     I am the managing member of SEEK Foundation, LLC ("Seek"). I have held this

position at Seek since 2008.




                                                                            �-------
     Case 1:18-cv-11072-GHW-RWL Document 281 Filed 02/22/20 Page 2 of 6



        3.     Seek was formed by me on February 19, 2008, to invest in and develop real estate

and other housing and to support the poor and underprivileged. Seek is an acronym for "Save

Eastern European Kids." Seek is a Missouri limited liability company, with its address at 404

Timberidge Drive, Saint Peters, Missouri 63376.

       4.      I have made myself familiar with the Trustee's Motion to amend to the scope of

employment of Zahari Tomov, Attorney at law, as a special counsel pursuant to 11

U.S.C.§327(E)[Docked No.61], Order Granting Trustee's Motion to amend to the scope of

employment of Zahari Tomov, Attorney at law, as a special counsel pursuant to 11 U.S.C.§327

[Docked 68] to case No. 14-34940-bjh-7 against Ayr Logistics Limited, Inc.(Ayr Logistics),

pending before the US Bankruptcy Court for the Northern District of Texas.

       5.      I provide this Declaration in support of the work of the special counsel of the

Trustee to investigation the facts and evidences on the transfer of the money to the bank account

of All Seas Management, Republic of Seychelles Island, in Bank of Valletta, Republic of Malta.

       6.      In early 2009, Seek was asked by Chavdar Angelov to assist with a real estate

project in Bulgaria being developed by Ayr Logistics and Mr. Angelov. I knew Mr. Angelov

from prior proposals to build foster homes for children in Europe. At the time Mr. Angelov is the

holder of a green card issued by the United States.

       7.      At the beginning of January 2011 Seek presented a declaration in support of the

Ayr Logistcs 's reorganization plan for Ayr Property Development AD (APD). A true and

correct copy of the Seek 's Declaration is attached hereto as Exhibit [A].

       8.      Ayr Logistics 's reorganization plan was supported by the sale of the Mexican

bonds, appointed to the escrow services of West Low Group, P. C., State of Virginia, USA A

true and correct copy of the Escrow agreement on 19 November 2010 is attached hereto as



                                            PAGE20F4



                                                               --•�   ..,.,_.,.
     Case 1:18-cv-11072-GHW-RWL Document 281 Filed 02/22/20 Page 3 of 6



Exhibit [B].

       9.      Out of the first transfers from the sale of the Mexican bonds, arranged by

Anthony Harriott and West Low Group P.C., scheduled for 12 July 2011, 20 million USD were

set aside in favor of Ayr Logistics 's reorganization plan (on 12 July 2011). A true and correct

copy of the Wire Disbursment on 12 July 2011 is attached hereto as Exhibit [CJ.

       I 0.    Ayr had an independent quota in the money from the sale of the Mexican bonds,

which was arranged by Chavdar Angelov, Phillip Harris and Anthony Harriott.

       11.     Chavdar Angelov and his company All Seas Management participated in the

financing of the purchase of the said Mexican bonds with the bank loans granted to Chavdar

Angelov for the Silver Beach project in the city of Balchik, Bulgaria, by First Investment Bank

AD (Republic of Bulgaria) in 2007 and 2008. A true and correct copy of the bank loan on 22

November 2007, number 39KP-AA-2510 is attached hereto as Exhibit [DJ. A true and correct

copy of the bank loan on 2 October 2008, number 014-LD-L is attached hereto as Exhibit [E].

       12.     Phillip Harris and Anthony Harriott had signed on 19 January 2011 a contract

pursuant to which Ayr Logistics appointed to Anthony Harriott to arrange and purchase the bank

loans from First Investment Bank AD, the amounts from which had been invested in the

acquisition of the Mexican bonds. A true and correct copy of the on the Contract of mandate on

19 January 2011 is attached hereto as Exhibit [F].

       13.     The participation of Phillip Harris in the sale of the Mexican bonds was based on

the agreements between First Investment Bank AD, Phillip Harris and Chavdar Angelov dated 4

June 2010, Ayr Logistics to restore the money from the bank loans granted in 2007 and 2008,

which money had been used for the acquisition of the Mexican bonds in 2009. A true and correct

copy of the on the Mortgage receivables sale and purchase agreement on 4 June 2010 is attached




                                            PAGE30F4
     Case 1:18-cv-11072-GHW-RWL Document 281 Filed 02/22/20 Page 4 of 6




hereto as Exhibit [G].

                  [The Remainder of the This Page Is Left Blank Intentionally.]




                                           PAGE40F4
      Case 1:18-cv-11072-GHW-RWL Document 281 Filed 02/22/20 Page 5 of 6




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.

Date: (;,   5'efi ' 2, 0 I 8          Respectfully submitted,

Saint Peters, Missouri
                                      By:
                                            Jeffrey L. McClanahan




                                             SIGN,4.TUREP.4-GE
   Case 1:18-cv-11072-GHW-RWL Document 281 Filed 02/22/20 Page 6 of 6




                          LIST OF CITED DOCUMENTS
              IN THE DECLARATION OF JEFFREY L. MCCLANAHAN



EXHIBIT NO.      DOCUMENT

Exhibit A        Declaration SEEK

Exhibit B        Escrow Agreement 11-19-10 -West Law Group

Exhibit C        Wire Disbursement 12 July 2011

Exhibit D        Bank Loan Agreement 22 Nov 2007

Exhibit E        Bank Loan Agreement-2 Okt 2008

Exhibit F        Contract of Mandate -Ayr-Harriott-19 Jan 2011

Exhibit G        Ayr-FIB-Mortgage receivables sale and purchase Agreement
